48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Jimmie ROBINSON, also known as Jimmy Robinson, Appellant.
No. 94-3453.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 10, 1995.Filed:  Feb. 14, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
E.D.Mo.
APPEAL DISMISSED.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Jimmie Robinson pleaded guilty to violating 18 U.S.C. Sec. 371 (1988), when he knowingly and willfully conspired to defraud the United States Department of Transportation by issuing bogus bid and performance bonds for various construction projects.  The District Court1 sentenced Robinson to 4 months of home confinement, 200 hours of community service, and three years of probation.


2
After Robinson filed his notice of appeal, his appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  We allowed counsel to withdraw and granted Robinson leave to file a pro se brief.  We reject Robinson's argument that his sentence was excessive.  We have reviewed the record which is before this court and find no non-frivolous issues for appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).


3
For the reasons stated, the appeal is dismissed.  See 8th Cir.  R. 47A(a).



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri